 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    PARAMJIT SINGH BASRA,

 9                                Petitioner,                  CASE NO. C18-186 TSZ-BAT

10            v.                                               ORDER ON STATUS REPORTS
                                                               AND DENYING APPOINTMENT OF
11    STEPHEN SINCLAIR,                                        COUNSEL TO SEEK
                                                               DISCRETIONARY REVIEW OF
12                                Respondent.                  STATE PROCEEDINGS

13
             Petitioner has informed the Court that he plains on petitioning for certiorari before the
14
     United States Supreme Court with respect to his third collateral attack on his state-court
15
     conviction. Dkt. 27. His federal habeas will therefore remain stayed and be held in abeyance
16
     until his petition for certiorari has either been resolved or abandoned. The Court DIRECTS
17
     petitioner to inform the Court within 30 days of when his petition for certiorari is resolved by
18
     the United States Supreme Court, or to inform the Court within 30 days of his decision to
19
     abandon petitioning for certiorari. The Court DIRECTS respondent to continue filing status
20
     reports every 6 months; thus, respondent’s next status report remains due in May 2020.
21
             Petitioner has also moved the Court either to appoint counsel to assist in filing his
22
     petition for certiorari with respect to his third, state collateral attack on his conviction, or to
23

     ORDER ON STATUS REPORTS AND
     DENYING APPOINTMENT OF COUNSEL
     TO SEEK DISCRETIONARY REVIEW OF
     STATE PROCEEDINGS - 1
 1   direct his previous state-appointed counsel to file the petition for certiorari on his behalf. Dkt. 27,

 2   at 3. The Court DENIES petitioner’s motion to appoint counsel to pursue review of state

 3   proceedings or to order previously appointed counsel to file such a petition on his behalf. The

 4   Court will exercise its authority and its discretion only over the federal habeas petition. The

 5   federal habeas case is currently stayed and being held in abeyance so petitioner may pursue

 6   resolution of his state collateral attack. The Court will not interfere with or advise petitioner’s

 7   litigation practices with respect to those state proceedings aside from noting that there is no

 8   federal right to have counsel appointed to seek discretionary review of state-court, collateral

 9   proceedings.

10          DATED this 6th day of February, 2020.

11

12                                                          A
                                                            BRIAN A. TSUCHIDA
13                                                          Chief United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

     ORDER ON STATUS REPORTS AND
     DENYING APPOINTMENT OF COUNSEL
     TO SEEK DISCRETIONARY REVIEW OF
     STATE PROCEEDINGS - 2
